IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0628
                               Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOUGLAS EVANDER ST. CYR,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



       Douglas Evander St. Cyr appeals his convictions for multiple crimes

following a bench trial. AFFIRMED.



       Matthew R. Metzgar of Widdison Law Firm, (until withdraw), Sioux City, and

Priscilla Forsyth, Sioux City, for appellant.

       Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



       Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Douglas Evander St. Cyr appeals his convictions in two cases. The two

cases were tried together in a bench trial.

       The first case stemmed from a traffic stop. Based on items found in the

vehicle and his driving status, St. Cyr was convicted of (1) possession of

methamphetamine, third or subsequent offense, as a habitual offender, in violation

of Iowa Code sections 124.401(5) and 902.8 (2018); and (2) driving while barred

in violation of section 321.561. St. Cyr appeals from those convictions based on

his claim that his vehicle was unlawfully stopped and all evidence found following

the stop should be suppressed.

       The second case stems from the first. When St. Cyr failed to appear for his

trial in the first case, a warrant for his arrest was issued. When officers tried to

stop a vehicle St. Cyr was driving to execute the warrant, St. Cyr rammed a vehicle

driven by one of the officers, fled the scene in his vehicle, and later abandoned the

vehicle with contraband in it. Based on these events, St. Cyr was convicted of

(1) failure to appear in a case involving a felony as a habitual offender in violation

of sections 811.2(8) and 902.8 (2019); (2) assault with a dangerous weapon in

violation of section 708.2(3)1; (3) leaving the scene of a personal injury accident in

violation of sections 321.261(2) and 321.263; (4) possession of ammunition by a

domestic abuser as a habitual offender in violation of sections 724.26(2) and

902.8; and (5) driving under a suspended license in violation of section 321.218(1).


1 This was a lesser-included offense to the original charge of assault of a peace
officer with a dangerous weapon. The district court found St. Cyr not guilty of the
greater charge due to lack of proof St. Cyr knew the plainclothes officer driving an
unmarked vehicle was a peace officer.
                                         3


       St. Cyr raises four issues on appeal: (1) the district court erred in denying

his motion to suppress evidence in the first case; (2) there was insufficient

evidence supporting his conviction for failure to appear; (3) there was insufficient

evidence supporting his conviction for assault with a dangerous weapon; and

(4) the State failed to prove that he did not act out of necessity or compulsion when

he drove into the officer’s vehicle and fled the scene.

I.     Lawfulness of the Stop in the First Case – Suppression Issue

       We begin by addressing St. Cyr’s challenge to the district court’s

suppression ruling in the first case.

       A.     Standard of Review and Legal Standards

       We review a court’s denial of a motion to suppress based on the deprivation

of a constitutional right de novo. State v. Brown, 890 N.W.2d 315, 321 (Iowa 2017).

In a de novo review, we conduct an evaluation of the totality of the circumstances

presented in the record. Id. Though not bound by them, we give deference to the

district court’s findings of fact because the court had the opportunity to assess the

credibility of witnesses. Id.

       The Iowa Constitution protects people from unreasonable searches and

seizures and reads:

              The right of the people to be secure in their persons, houses,
       papers and effects, against unreasonable seizures and searches
       shall not be violated; and no warrant shall issue but on probable
       cause, supported by oath or affirmation, particularly describing the
       place to be searched, and the persons and things to be seized.


Iowa Const. art. I, § 8. Because it closely parallels the language of the federal

constitution, the Iowa Constitution’s search-and-seizure clause is generally
                                           4

interpreted in line with federal Fourth Amendment cases. State v. Warren, 955

N.W.2d 848, 859 (Iowa 2021).

         A temporary detention as a result of a traffic stop is a seizure within the

meaning of the Fourth Amendment. State v. Lloyd, 701 N.W.2d 678, 680 (Iowa

2005). The search-and-seizure provisions of both constitutions generally require

a warrant before a seizure of a person is permitted, with certain exceptions. State

v. Struve, 956 N.W.2d 90, 95 (Iowa 2021). One exception permits an officer to

briefly detain a motorist to investigate whether a traffic violation has been or is

being committed, so long as the officer has reasonable suspicion that the violation

has occurred. Id. Suspicion, curiosity, or a hunch that a traffic infraction has

occurred is not enough. Id. at 96. If the State fails to meet its burden to prove

reasonable suspicion justifying an investigatory stop, the remedy is to suppress all

evidence obtained from the stop. State v. Vance, 790 N.W.2d 775, 781 (Iowa

2010).

         B.     Discussion of the Merits

         The officer stopped St. Cyr for driving a vehicle with no registration plates.

Iowa law requires motor vehicles to have front and rear registration plates. See

Iowa Code § 321.37(1) (requiring registration plates to be attached to a motor

vehicle, with “one in the front and the other in the rear”). St. Cyr asserts his

operation of the vehicle was lawful because the vehicle had a valid Nebraska,

dealer-issued, in-transit paper registration taped to the back window. See id.

§ 321.25(1) (permitting a vehicle to be operated on Iowa highways without

registration plates for a period of forty-five days after the date of delivery of the

vehicle to the purchaser from a dealer if a card bearing the words “registration
                                            5


applied for” is attached to the rear of the vehicle). The State does not challenge

St. Cyr’s assertion, so we conclude St. Cyr properly attached proof of registration

to the vehicle. However, that does not end the discussion because resolution of

the suppression issue turns on the circumstances surrounding the officer’s

mistake.

       An officer’s mistake of fact will not always negate the validity of a traffic stop.

State v. Lloyd, 701 N.W.2d 678, 681 (Iowa 2005). An officer is justified in making

a stop if the officer had an objectively reasonable basis for believing a traffic

violation had occurred, even if it turns out the officer is mistaken. Id. If an officer’s

beliefs are objectively reasonable, and if a stop would have been proper if the facts

had been as the officer initially perceived them to be, the stop remains valid. Id.

       On our de novo review, bolstered by the district court’s favorable findings

on the officer’s credibility, we find the officer’s mistake was objectively reasonable.

When the officer stopped St. Cyr, it was in the very early morning hours and it was

dark outside. St. Cyr brought his vehicle to a stop in an alley, but not far enough

into the alley to allow the officer to park the officer’s vehicle directly behind St. Cyr.

As a result, the officer parked the patrol vehicle at an angle behind St. Cyr such

that the officer did not initially have a view of the passenger side of the back window

where the temporary registration card was taped as the officer approached. Given

that the officer was alone approaching an unknown driver in the dark at a time of

day when others are not present, the officer focused on the driver as the officer

approached the vehicle. The officer did not notice the temporary registration card.

Shortly after reaching St. Cyr, the officer discovered independent reasons for

seizing St. Cyr, namely that he possessed methamphetamine and his license was
                                           6


suspended. Only after making these discoveries did the officer become aware of

the temporary registration card hanging in the rear window on the passenger side.

Based on these circumstances, we find the officer’s mistake was objectively

reasonable, and the mistake did not negate the legality of the stop.2

       The dissent relies heavily on State v. Coleman, 890 N.W.2d 284 (Iowa

2017), and cases in the same line that address prolonging a stop after a mistake

has been discovered. We respectfully disagree that Coleman applies here. The

legal principle established by Coleman is that “when the reason for a traffic stop is

resolved and there is no other basis for reasonable suspicion, article I, section 8

of the Iowa Constitution requires that the driver must be allowed to go his or her

way without further ado.” 3 890 N.W.2d at 301. Coleman did not change the legal


2 Our finding follows other cases with similar fact patterns. See, e.g., United States
v. Flores-Sandoval, 366 F.3d 961, 962–63 (8th Cir. 2004) (upholding the validity
of a vehicle stop for failing to display a front license plate even though it was later
determined the vehicle did in fact have a properly displayed front plate); Lloyd, 701
N.W.2d at 679–82 (upholding the constitutionality of the stop when the vehicle did
not have permanent license plates but had a valid temporary plate taped to the
car’s rear window); State v. Jackson, 315 N.W.2d 766, 767 (Iowa 1982) (upholding
the validity of a vehicle stop for failure to display license plates even though the
officer later learned the vehicle was displaying proper temporary plates), overruled
on other grounds by State v. Coleman, 890 N.W.2d 284, 301 (Iowa 2017).
3 In reaching this conclusion, the supreme court overruled State v. Jackson, 315

N.W.2d 766 (Iowa 1982), but only to the extent it “is inconsistent with our holding
today.” Coleman, 890 N.W.2d at 301. The dissent questions whether Coleman
overruled Jackson on broader grounds than we suggest in the previous footnote.
The dissent points to “the interface between the grounds for the initial stop and the
grounds for a continued detention.” Our disparate conclusions on the scope of
Coleman’s overruling of Jackson highlight the differences in how we view the issue
in this case. In our view, Coleman overrules Jackson to the extent Jackson
permitted continued detention and investigation after the grounds for the stop had
been discovered to be based on a mistake. We see nothing in Coleman
suggesting it overrules Jackson’s holding that permitted a stop for a reason that
turned out to be a mistake (i.e., a stop based on failure to display registration plates
when it turned out the vehicle had a temporary paper registration displayed).
Jackson, 315 N.W.2d at 767.
                                          7

principles governing a stop before the mistake is discovered; it only changed the

principles about what is permissible after the mistake is discovered. Here, as

already discussed, the officer did not see the paper registration card hanging in

the back window when the officer first approached the vehicle because it was dark,

the temporary registration card was in the back window on the opposite side, and

the officer’s attention was preliminarily focused on the driver. Upon contacting the

driver, the officer’s interaction was consistent with the reason for the stop, as he

informed St. Cyr he stopped him because the car lacked registration plates. St.

Cyr responded, not by pointing out the temporary registration card hanging in the

back window, but by stating the car was not his and it belonged to his brother’s

girlfriend. When the officer then asked for St. Cyr’s driver’s license, the illegal

drugs came into view beside St. Cyr’s leg and were seized by the officer. Upon

discovery of the illegal drugs, there were independent grounds for prolonging the

stop. See State v. Warren, 955 N.W.2d 848, 866 (Iowa 2021) (permitting extended

seizure following a stop based on a traffic violation when officers develop

reasonable suspicion of another crime).

       We do not dispute the dissent’s contention that Coleman would require St.

Cyr’s release if the temporary registration had been discovered before the

contraband. But, it wasn’t—the contraband was discovered first. While the officer

did not look for a temporary registration card hanging in the back window before

approaching the driver, his actions did not unconstitutionally prolong the stop. We

see nothing in our case law that requires an officer to investigate in any particular

way, so long as the method used is reasonable. See State v. Salcedo, 935 N.W.2d

572, 577 (Iowa 2019) (acknowledging the propriety of “inquiries reasonably related
                                          8


to the mission of addressing the traffic infraction” after a lawful stop). Certainly,

with the benefit of hindsight, the officer could have gone to the back or the other

side of the vehicle to look for a temporary registration hanging in the window before

approaching the driver and, if he had, he may have seen the temporary registration

card. However, that is not the only reasonable method of investigating. The officer

could have also conducted the investigation by doing what he did, which was to

talk to the driver about the problem. Had St. Cyr pointed out the temporary

registration card at that time, the basis for the stop would have ended and Coleman

would kick in. But, that’s not what happened. Instead, St. Cyr provided no

information to dispel the officer’s suspicion that St. Cyr was driving the vehicle

without registration plates displayed, so the basis for the stop continued. Almost

immediately thereafter, the illegal drugs came into view.

       The discovery of the contraband before the discovery of the mistaken basis

for the stop causes this case to be governed by cases involving similar fact

patterns, examples of which are cited in footnote 2, and not by the cases relied

upon by the dissent that address prolonging the stop after discovery of a mistaken

basis for the stop or resolution of the basis for the stop. We conclude the district

court properly denied the motion to suppress despite the officer’s mistake.

II.    Sufficiency of the Evidence Claims

       St. Cyr’s final three claims on appeal all relate to the sufficiency of evidence

supporting two of his convictions and negating his claimed defenses.
                                          9


       A.     Standard of Review

       Sufficiency of the evidence claims in criminal cases are reviewed for errors

at law. State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014).

       [C]ourts consider all of the record evidence viewed in the light most
       favorable to the State . . . . [W]e will uphold a verdict if substantial
       record evidence supports it. . . . Evidence is considered substantial
       if, when viewed in the light most favorable to the State, it can
       convince a rational jury that the defendant is guilty beyond a
       reasonable doubt.

Id. (second alteration in original) (quoting State v. Sanford, 814 N.W.2d 611, 615

(Iowa 2012)). When evaluating sufficiency-of-the-evidence challenges, we do not

resolve conflicts in the evidence, pass upon the credibility of witnesses, determine

the plausibility of explanations, or weigh the evidence, as such matters are for the

factfinder to determine. State v. Musser, 721 N.W.2d 758, 761 (Iowa 2006). In a

bench trial, we review the district court’s findings as we would a jury verdict,

meaning we will affirm the verdict if supported by substantial evidence. State v.

Weaver, 608 N.W.2d 797, 803 (Iowa 2000).

       B.     Discussion of the Merits

       We will discuss each sufficiency-of-the-evidence challenge separately.

              1.     Failure to Appear

       St. Cyr was charged with failure to appear after he failed to attend his

scheduled trial in the first case. Iowa Code section 811.2(8) reads, in pertinent

part: “Any person who, having been released pursuant to this section, willfully fails

to appear before any court or magistrate as required shall, . . . if the person was

released in connection with a charge which constitutes a felony, . . . be guilty of a
                                          10


class ‘D’ felony.” Willfully is defined as the “voluntary or intentional violation of a

known legal duty.” State v. Johnson, 770 N.W.2d 814, 824 (Iowa 2009).

       St. Cyr contends the State failed to prove beyond a reasonable doubt that

he willfully failed to appear in court.     The district court found the evidence

established St. Cyr’s guilt beyond a reasonable doubt. Our role on appeal is to

view the evidence in the light most favorable to the State; it is not to resolve

conflicts in the evidence, pass upon the credibility of witnesses, determine the

plausibility of explanations, or weigh the evidence. See Musser, 721 N.W.2d at

761. Viewed in the light most favorable to the State, St. Cyr had notice of his trial

date. St. Cyr’s parole officer testified she mailed St. Cyr a packet of information,

including notice of the court date. Even though the evidence shows that two

slightly different addresses for St. Cyr had been provided for entry in court and

parole office records, it was the district court’s role as fact finder to determine

whether the address used was the correct address for St. Cyr. There is substantial

evidence supporting the district court’s finding that the notice of the court date was

mailed to the correct address, as the parole officer mailed the notice of the court

date to one of the addresses listed as St. Cyr’s address and the mail was never

returned as undeliverable.

       Furthermore, St. Cyr’s attorney of record was also notified of the trial date

that St. Cyr missed. Generally, notice to counsel is notice to the client. Robinson

v. State, 687 N.W.2d 591, 591 (Iowa 2004). We are not declaring that evidence

that St. Cyr’s counsel of record was notified of the trial date establishes as a matter

of law that St. Cyr received notice. However, it contributes to the evidence that St.

Cyr received the notice and supports the district court’s finding to that effect.
                                           11


       Finally, as the district court noted in its detailed findings, the fact that law

enforcement was unable to locate St. Cyr and execute the warrant for over four

months, coupled with the fact St. Cyr then tried to avoid apprehension on the

warrant by ramming a vehicle and fleeing the scene, is circumstantial evidence

that St. Cyr knew of the trial and willfully failed to appear.

       While the evidence may have supported a contrary finding, the ultimate

question is not whether the evidence supports a different finding, but whether it

supports the finding actually made. See State v. Dohlman, 725 N.W.2d 428, 430

(Iowa 2006). Viewed in the light most favorable to the State, there was substantial

evidence supporting the district court’s finding of guilt on the failure-to-appear

charge.

              2.      Assault with a Dangerous Weapon

       In a helpful inclusion in its ruling, the district court recited the elements of

the offense in jury-instruction fashion as follows:

               1. On or about July 31, 2019, in Woodbury County, Iowa,
       Defendant Douglas St. Cyr did an act which was specifically intended
       to:
                    a. cause pain or injury to [the officer];
                    b. result in physical contact which would be insulting or
                         offensive to [the officer];
                    c. place [the officer] in fear of immediate physical
                         contact which would be painful, injurious, or offensive
                         to [the officer].
               2. Defendant Douglas St. Cyr had the apparent ability to do
       the act.
               3. [The officer] was a peace officer at that time.
               4. Defendant Douglas St. Cyr knew [the officer] was a peace
       officer at the time he committed the act.[4]


4As previously noted, the district court found the State failed to prove this element,
so found St. Cyr guilty of the lesser-included offense of assault with a dangerous
weapon.
                                           12


             5. In committing the act, Defendant Douglas St. Cyr used a
       dangerous weapon.

St. Cyr does not challenge the accuracy of these elements, so they become the

law of the case. See State v. Canal, 773 N.W.2d 528, 530 (Iowa 2009) (holding

when no objection is made to the jury instructions, the instructions become the law

of the case for purposes of conducting our sufficiency-of-the-evidence review). St.

Cyr contends the State failed to prove the first element because he lacked specific

intent to cause pain or injury to the officer, cause physical contact that would be

insulting or offensive to the officer, or place the officer in fear of immediate physical

contact that would be painful, insulting, or offensive to the officer.5

       To address this issue, some additional facts need to be provided. Viewed

in the light most favorable to the district court’s guilty finding, the testimony and

dash camera video evidence established law enforcement received a tip of St.

Cyr’s whereabouts, so a team of officers in multiple vehicles began looking for St.

Cyr to execute the outstanding warrant for his arrest. Their search led them to

focus on a particular sport utility vehicle (SUV) believed to be driven by St. Cyr.

The team of officers began tracking it. The driver of the SUV began making

seemingly random turns and taking other actions that appeared to be designed to

determine whether the SUV was being followed. The officers eventually confirmed

St. Cyr was driving the SUV and formulated a plan to stop St. Cyr that considered

St. Cyr’s history of eluding. The plan was ultimately executed by a marked patrol

vehicle following behind St. Cyr’s SUV as it approached a stop sign at a t-



5For ease of reference, we will refer to these alternative forms of conduct that
would satisfy the first element as “assaultive conduct.”
                                           13


intersection. As St. Cyr approached the stop sign, an undercover officer in an

unmarked van pulled in front of St. Cyr’s SUV very quickly and stopped, boxing the

SUV between the van and the following marked patrol vehicle. Rather than remain

stopped at the stop sign, St. Cyr accelerated the SUV, ramming it into the driver’s

side door of the unmarked van. At that point, the front seat passenger in the SUV

jumped out and took off running and the officer in the marked patrol vehicle

following the SUV activated its lights. The plainclothes officer driving the unmarked

van opened the door to the van and began to exit while St. Cyr put the SUV in

reverse, backed up a few feet, placed the SUV back in drive, and rammed the SUV

into the side of the van a second time. After colliding with the van, St. Cyr drove

the SUV over the curb, turned the corner, and fled the scene. He was later

captured after abandoning the SUV.

       St. Cyr claims his collisions with the van were merely efforts to leave the

scene and were not intended to be assaultive conduct. In support of this claim, he

relies heavily on our decision in State v. Bartlett, No. 17-1170, 2018 WL 3301830,

at *6 (Iowa Ct. App. July 5, 2018). In Bartlett, our court determined the evidence

was insufficient to prove the defendant had the requisite intent to commit assault

with a dangerous weapon on a peace officer when he ran into an officer’s vehicle

while engaged in a vehicle chase. 2018 WL 3301830, at *6. In making that

determination, our court found the defendant was trying to evade the officers, and

hitting the patrol car with the defendant’s own vehicle was incidental to the

defendant’s attempt to flee rather than being a product of aggressive driving. Id.

       St. Cyr contends his situation is similar to the facts in Bartlett and the district

court erred in finding he intended to engage in assaultive conduct. We disagree.
                                          14

Unlike in Bartlett, St. Cyr took his vehicle from a fully stopped position to driving

directly into the driver’s side of the van in front of him. After that, the plainclothes

officer driving the van began to exit the vehicle out the driver’s side, putting the

officer in an exposed position. Despite the driver’s exposed position, St. Cyr

backed up and then accelerated forward directly into the driver’s side of the van a

second time, exposing the exiting officer to sufficient fear of contact that the officer

fired his firearm at St. Cyr. Under these circumstances, we conclude substantial

evidence supports the district court’s finding that St. Cyr intended assaultive

conduct, so we reject St. Cyr’s challenge to the sufficiency of the evidence on the

assault with a dangerous weapon charge.

              3.      Compulsion and Necessity Defenses

       St. Cyr contends the district court erred in finding he did not act out of

necessity or compulsion when he rammed the van and left the scene of the

accident. We will address the two defenses separately.

       The defendant has the burden of generating a fact question on the necessity

defense. State v. Walton, 311 N.W.2d 113, 115 (Iowa 1981). If the defendant

generates a fact question on the defense, the State has the burden of disproving

the defense beyond a reasonable doubt. Id. The necessity defense only applies

“in emergency situations where the threatened harm is immediate and the

threatened disaster imminent. The defendant must be stripped of options by which

he or she might avoid both evils.” Id.     Suggested factors to consider in deciding

whether the necessity defense applies include: “(1) the harm avoided, (2) the harm

done, (3) the defendant’s intention to avoid the greater harm, (4) the relative value

of the harm avoided and the harm done, and (5) optional courses of action and the
                                         15

imminence of disaster.” Id. Further, the defendant must not have acted in a

manner to bring about the situation at issue. Id.

       St. Cyr failed to generate a fact question on a necessity defense. The only

reasonable interpretation of the facts presented at trial is that St. Cyr created the

situation that he claims called for him to ram the van and flee the scene. St. Cyr

faced no threatened harm when the van stopped in front of the SUV he was driving.

Facing no harm himself, St. Cyr chose to create a situation of great potential harm

by ramming the van twice. St. Cyr could have simply waited once the van stopped

in front of him, and he could have been arrested without incident. St. Cyr’s claim

that he had to ram the van and flee the scene because he was being shot at is not

persuasive, as the shot was fired only once it became clear St. Cyr intended to

ram the van a second time on the driver’s side while the plainclothes officer was

exiting the vehicle. In short, St. Cyr was not stripped of options that would have

required him taking the actions he took, so the necessity defense did not apply.

       As to St. Cyr’s compulsion defense, we note the defense “limits liability for

an otherwise criminal act when a defendant is ‘compelled to [act] by another’s

threat or menace of serious injury, provided that the person reasonably believes

such injury is imminent and can be averted only by the person doing such act.”

State v. Hannegrefs, No. 18-1419, 2019 WL 2524154, at *2 (Iowa Ct. App.

June 19, 2019) (alteration in original) (quoting Iowa Code section 704.10). As with

the defense of necessity, St. Cyr has the burden to generate a fact question on the

compulsion defense, and then the burden shifts to the State to disprove it beyond

a reasonable doubt. See State v. Walker, 671 N.W.2d 30, 34 (Iowa Ct. App. 2003).
                                         16


A defendant asserting a compulsion defense must generate a fact question by

proof of four elements:

               1. defendant was under an unlawful and present, imminent,
       and impending threat of such a nature as to induce a well-grounded
       apprehension of death or serious bodily injury;
               2. that defendant had not recklessly or negligently placed
       [the defendant] in a situation in which it was probable that [the
       defendant] would be forced to commit a criminal act;
               3. that the defendant had no reasonable, legal alternative to
       violating the law; and
               4. that a direct causal relationship may be reasonably
       anticipated between the commission of the criminal act and the
       avoidance of the threatened harm.

Id. at 35. For many of the same reasons St. Cyr failed to generate a fact question

on the necessity defense, he also failed to generate a fact question on the

compulsion defense. St. Cyr was under no threat, let alone a well-grounded

apprehension of death or serious bodily injury, and he had reasonable, legal

alternatives before he assaulted the driver of the van. It was St. Cyr’s assault with

a dangerous weapon that caused a gunshot to be fired at St. Cyr, not the other

way around.

       Further, even if we assumed for the sake of argument St. Cyr generated a

fact question on the compulsion defense, his defense fails by operation of the

statute creating it. Iowa Code section 704.10 states:

              No act, other than an act by which one intentionally or
       recklessly causes physical injury to another, is a public offense if the
       person so acting is compelled to do so by another’s threat or menace
       of serious injury, provided that the person reasonably believes that
       such injury is imminent and can be averted only by the person doing
       such act.

(Emphasis added.) Besides the fact there is no evidence St. Cyr was subject to a

threat of serious injury before he assaulted the van driver, in committing the
                                          17


assault, St. Cyr intentionally or recklessly caused the van driver’s leg to be pinned

in the door jam and injured. This is a physical injury to the victim that, by operation

of the statute, makes the compulsion defense inapplicable.

       We end our discussion of the defenses by noting neither the necessity nor

compulsion defense applies to overcome St. Cyr’s conviction for leaving the scene

of a personal injury accident. As noted by the district court, section 321.261 does

not require a person to stop the vehicle at the scene of the accident. The statute

permits stopping “as close as possible.” Additionally, the statute requires a person

to return to the scene of the accident if able. Therefore, even if we accepted St.

Cyr’s claim that being shot at created necessity or compulsion to leave the scene,

he was not prevented from returning to the scene as required.

III.   Conclusion

       The district court properly denied St. Cyr’s motion to suppress evidence

stemming from the stop of his vehicle in the first case. In the second case, there

is substantial evidence supporting the district court’s findings of guilt on the

challenged charges, and St. Cyr failed to generate fact questions on his necessity

and compulsion defenses.

       AFFIRMED.

       Bower, C.J., concurs; Tabor, J., partially dissents.
                                         18


TABOR, Judge (concurring in part and dissenting in part.)

      I respectfully dissent from the majority’s ruling on the motion to suppress.

Assuming the officer’s stop of St. Cyr’s Chevy Malibu for failure to have permanent

license plates was a reasonable mistake of fact, the officer’s failure to check the

back window for proof of temporary registration unreasonably extended the

detention. See State v. Salcedo, 935 N.W.2d 572, 580 (Iowa 2019).

      Officer Jordan Burns testified that before he signaled for St. Cyr to stop, he

was able to see “some sort of a dealer advertisement paper plate” on the rear of

the Malibu. But after the stop—which was premised solely on suspicion of a

registration violation under Iowa Code section 321.37 (2018)—the officer did not

bother to look at the back window to see if the Malibu’s owner had applied for

registration under section 321.25. Indeed, St. Cyr was not violating section 321.37

because the Malibu displayed a valid Nebraska in-transit sticker.

      The defense offered this exhibit to show the visibility of the in-transit sticker.

At the suppression hearing, defense counsel cross examined Officer Burns,

                                           asking: “Do you know why you did not

                                           see   that    in-transit   sticker   seen   in

                                           Exhibit 4?”    The     officer   responded:

                                           “Because I was continually watching the

                                           driver, checking for any movements or

                                           anything like that for officer safety

                                           purposes.” Defense counsel followed up:

                                           “[I]f you had looked at the back of that

                                           Chevy Malibu, you would have seen the
                                          19


in-transit sticker if you had not just kept your eyes on the driver, correct?” The

officer answered: “Potentially.” The officer went on to testify that he did not notice

the in-transit sticker until after he had asked St. Cyr for his driver’s license. When

St. Cyr reached for his license, the officer could see a baggie that he suspected

held drugs near the driver’s leg. The officer seized that contraband.

       In denying the motion to suppress that evidence, the district court credited

Officer Burns’s explanation for not seeing the in-transit sticker, citing United States

v. Mendoza, 691 F.3d 954 (8th Cir. 2012). But this case is different. The circuit

court rejected Mendoza’s assertion that it was “implausible on its face” that the

officer did not look for a temporary tag when approaching his car because she was

trying to “make sure that nobody has a weapon, nobody is fleeing the vehicle,

nobody is making any furtive movements in the front seat or the back seat,

ascertain how many passengers there are, et cetera.” Mendoza, 691 F.3d at 958.

The circuit court held that testimony was not “inherently implausible” especially

because the “occupants were under investigation by the Drug Enforcement

Administration.” Id.

       By contrast, Officer Burns testified his only reason for stopping the Malibu

was the lack of license plates. St. Cyr was the only person in the car. Officer

Burns did not articulate any reason to believe St. Cyr was dangerous. True, “officer

safety is a legitimate and weighty interest in the context of traffic stops.” State v.

Coleman, 890 N.W.2d 284, 300 (Iowa 2017). But “in cases where officer safety

has been raised, the courts have repeatedly rejected generalized, unsubstantiated

claims related to officer safety as a basis for extending a traffic stop.” Id. at 301;

see also United States v. Henderson, 463 F.3d 27, 45–47 (1st Cir. 2006) (rejecting
                                          20

conclusory argument of officer safety); United States v. Smith, 37 F.Supp.3d 806,

812–13 (M.D. La. 2014) (finding insufficient evidence of safety threat to justify

extended stop).. And if the officer can resolve the reason for the stop by checking

the back window without engaging in close interaction with the driver, the risk to

the officer may be lessened, not increased. See id.

       Beyond the invocation of officer safety, both the district court and the

majority rely on State v. Lloyd, 701 N.W.2d 678, 681 (Iowa 2005), for the

proposition that an officer’s failure to see a valid temporary registration sticker does

not render an investigatory stop invalid if the mistake of fact was objectively

reasonable. But Lloyd tracked State v. Jackson, 315 N.W.2d 766, 767 (Iowa

1994), which our supreme court overruled in Coleman, 890 N.W.2d at 301. The

majority asserts Coleman overruled Jackson “on other grounds.” That assertion

overlooks the interface between the grounds for the initial stop and the grounds for

a continued detention. Lloyd addressed only the officer’s reason for the initial stop.

701 N.W.2d at 681–82 (holding it was “certainly understandable” that officer could

have missed the temporary plate when deciding to stop Lloyd’s car at 2:20 a.m.).

In its fact section, the opinion stated that when the officer approached the driver’s

side window, he saw Lloyd had “red, watery eyes and smelled of alcohol.” Id.

at 679. But the opinion did not recite whether the officer noticed Lloyd’s temporary

plate before or after seeing signs of his intoxication.        So Lloyd includes no

discussion of the grounds for continuing detention. That dispute was dissected a

decade later in Rodriguez v. United States, 575 U.S. 348 (2015), and In re Property

Seized from Pardee, 872 N.W.2d 384 (Iowa 2015).
                                          21

       In my view, it is time for a reckoning between Lloyd and the

Rodriguez/Pardee/Coleman line of cases. I would question whether Lloyd remains

good law after Coleman. Although the Coleman majority does not address the

ongoing force of Lloyd, the dissent bemoans its demise: “Under the majority’s new

regime, after noticing the validly displayed plate, the officer could only wave on the

driver, permitting someone like Lloyd to drive away drunk . . . .” Coleman, 890

N.W.2d at 308 (Waterman, J., dissenting).

       But even if Lloyd retains some vitality, it cannot stand alone to justify Officer

Burns’s seizure of the contraband.       To determine the reasonableness of the

seizure, we must employ a dual inquiry: (1) was the officer’s conduct justified at its

inception and (2) was the conduct “reasonably related in scope to the

circumstances which justified the interference in the first place.” Terry v. Ohio, 392

U.S. 1, 19–20 (1968); see United States v. McSwain, 29 F.3d 558, 561 (10th Cir.

1994) (holding initially valid stop based on suspicion of registration violation

evolved into unreasonable detention); but see Arizona v. Johnson, 555 U.S. 323,

333 (2009) (allowing questioning on matters unrelated to justification for stop “so

long as those inquiries do not measurably extend the duration of the stop”

(emphasis added)).        At most, Lloyd answers the first inquiry.                The

Rodriguez/Pardee/Coleman line of cases moves us to the second inquiry.

       When analyzing       the   grounds for continuing        detention,    Coleman

emphasized an investigatory stop “must be carefully tailored to its underlying

justification” and “last no longer than is necessary to effectuate the purpose of the
                                          22

stop.”6 890 N.W.2d at 288 (citing Florida v. Royer, 460 U.S. 491, 500 (1983)).

“Authority for the seizure thus ends when tasks tied to the traffic infraction are—or

reasonably should have been—completed.” Rodriguez, 575 U.S. at 354 (citing

United States v. Sharpe, 470 U.S. 675, 686 (in determining reasonable duration of

stop, “it [is] appropriate to examine whether the police diligently pursued [the]

investigation”)); see People v. Bass, ___ N.E.3d ___, ___, 2021 WL 1416599, at *5

(Ill. 2021) (finding State did not show asking for driver’s license was reasonably

related to resolving red light violation, as opposed to “detouring investigation,

which prolonged the stop”). Here, Officer Burns did not tailor his investigation to

the purpose for the stop when he made no effort to look for the in-transit sticker.

The officer did not diligently pursue his investigation of the registration violation.

Instead, the officer veered into a “detouring investigation,” which unconstitutionally

prolonged the stop.

       As the defense argued at the suppression hearing, “it comes down to

whether or not it was objectively reasonable for the officer to not identify this in-

transit sticker . . . until after his initial verbal contact with the defendant.” And as

St. Cyr added on appeal, “the paper advertisement dealer plate should have

provided ample notice to look for the dealer in-transit plate” even before—but

certainly after—pulling over the Malibu. See United States v. McLemore, 887 F.3d

861, 866 (8th Cir. 2018) (affirming order granting motion to suppress when officer

knew BMW she stopped for a registration violation had “a car dealer’s advertising



6Recently, our supreme court reiterated that an investigatory stop must not go
beyond the mission of addressing the traffic infraction and related safety concerns.
Salcedo, 935 N.W.2d at 578.
                                         23


plate where the rear license plate is customarily attached” though she was unable

to see the letters or numbers on paper plate in the window).

       It was not objectively reasonable for Officer Burns to question St. Cyr and

ask for his driver’s license, when a less intrusive option was available to resolve

the ambiguity of the potential registration violation. The officer acknowledged he

had the potential to see the valid in-transit sticker had he not focused exclusively

on St. Cyr when approaching the driver’s window. Plus, the dealer advertisement

should have nudged the officer to look for a temporary registration sticker. It was

not reasonable for the officer to adopt a head-in-the-sand approach to his

investigation of the registration violation when a quick glance at the back window

would resolve the question. To do so would parlay a stop based on a reasonable

mistake of fact into a prolonged seizure without probable cause.

       On this record, I would reverse the denial of the motion to suppress and

remand for further proceedings on St. Cyr’s convictions for possession of

methamphetamine and driving while barred. I concur on the remaining issues.

True, St. Cyr’s convictions for failure to appear, assault with a dangerous weapon,

leaving the scene of an accident, possession of ammunition, and driving while

suspended stemmed from those two original convictions. But he does not assert

that a suppression ruling in his favor would have affected the later convictions. Cf.

State v. Dawdy, 533 N.W.2d 551, 555 (Iowa 1995) (holding even if initial arrest is

unlawful, defendant has no right to resist).